DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Martineck, Sr (US 10,532,273) in view of White et al (US 2019/0275414).
As per claim 1, Martineck discloses:
a communications interface that enables communications with a gaming device of a first user; (Martineck discloses a communications interface for enabling communication with a gaming device) (Martineck 0061 – 0063)
a processor coupled to the communications interface; and (Martineck discloses a processor coupled to a communication interface) (Martineck 0061)
a computer-readable storage memory coupled with the processor and comprising instructions that are executable by the processor, wherein the instructions comprise instructions to: (Martineck 0061)
receive, by the communications interface from the gaming device of the first user, a unique identifier of a lottery game entry in a lottery game… stored in the computer- readable storage memory; Martineck disclose the receiving of a lottery entry identifier) (Martineck discloses a user presenting a validation code to a central server to be validated) (Martineck 0048)
determine, from the unique identifier of the lottery game entry …, that the first user is associated with the lottery game entry; (Martineck discloses the determination of a payout that is to be paid to a user upon validation of the validation code, wherein the user receiving the payout is inherently associated with the lottery game entry) (Martineck 0048)
receive, by the communications interface, an input of the first user from a secondary game other than the lottery game, the input being an outcome of the secondary game; (Martineck discloses the receiving of a secondary game input representing an outcome such as a prize enhancement code (Martineck 0053)
in response to receipt of the input, determine an outcome modifier that adjusts an expected value of the lottery game entry, wherein the outcome modifier adjusts a magnitude of a winning lottery amount to be paid to the first user when the lottery game entry corresponds to a winning result; and (Martineck discloses the modification of a base record in response to receiving the prize enhancement code, wherein the base record is modified to include/substitute the second prize value as the actual prize for the winning ticket.) (Martineck 0053)
update, in the computer-readable storage memory, an outcome modifier value stored in an electronic record associated with the unique identifier of the lottery game entry. (Martineck discloses the updating of a base record (i.e. electronic record) in response to receiving the prize enhancement code, wherein the base record is modified to include/substitute the second prize value as the actual prize for the winning ticket.) (Martineck 0053)
Martineck fails to disclose:
… a unique identifier of the first user 
White discloses the use of a player id (i.e. unique identifier) (White 0039) that is stored in association with a different lottery ticket identifier (White 0040).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Martineck in view White to provide a lottery entry that is associated with both a player identifier and the identifier of the lottery entry as this would provide an extra layer of security to combat the production of  counterfeit lottery tickets.
Allowable Subject Matter
Claims 2 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  8– 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715